Case 8:20-cv-00089-DOC-JDE Document 31-3 Filed 06/04/20 Page 1 of 3 Page ID #:231



 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           [PROPOSED] ORDER GRANTING
                                           MOTION TO DISMISS PLAINTIFF’S
15                          Plaintiff,     FIRST AMENDED COMPLAINT
16        vs.
                                           Date:      July 13, 2020
17                                         Time:      8:30 a.m.
     DESCENDENT STUDIOS INC., a            Courtroom: 9D
18   Texas corporation, and ERIC
19   PETERSON, an individual,

20                      Defendants.
     DESCENDENT STUDIOS INC., a
21   Texas corporation,
22
                      Counterclaimant,
23
          vs.
24
     LITTLE ORBIT LLC, a California        Judge: Hon. David O. Carter
25
     Limited Liability Company,            Complaint Filed:   1/16/2020
26
                      Counterdefendant.
27
28
Case 8:20-cv-00089-DOC-JDE Document 31-3 Filed 06/04/20 Page 2 of 3 Page ID #:232



 1         Having considered the parties’ submissions and the arguments of counsel, the
 2   Court hereby GRANTS Defendants’ Motion to Dismiss pursuant to Federal Rules of
 3   Civil Procedure 8(a)(1), 9(b), 12(b)(1) and 12(b)(6) on the grounds that Plaintiff’s
 4   second and third causes of action for negligent misrepresentation and fraud fail to
 5   state a claim on which relief can be granted, both for lack of particularity in pleading
 6   and due to economic loss rule.
 7         The Court also grants Defendant Eric Peterson’s Motion to Dismiss all claims
 8   against him for lack of personal jurisdiction.
 9         In addition, the Motion to Dismiss for failure to plead subject matter
10   jurisdiction is granted.

11         The dismissals are with prejudice, except that the breach of contract and trade

12   libel counts may be re-filed in state or federal courts in or having jurisdiction over

13   Austin, Texas.

14        SO ORDERED.
15
16   DATED:
17
                                            _____________________________________
18                                          Honorable David O. Carter
19                                          U.S. District Court Judge
20
21
22
23
24
25
26
27
28

                                               -1-
Case 8:20-cv-00089-DOC-JDE Document 31-3 Filed 06/04/20 Page 3 of 3 Page ID #:233



 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On June 4, 2020, I filed a copy of the following document(s):
 6   [PROPOSED] ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S
     FIRST AMENDED COMPLAINT
 7
 8   By electronically filing with the Clerk of the Court using the CM/ECF system which
     will send notification of such filing to the following:
 9
       •   Leo Edward Lundberg , Jr
10
           leo.law.55@gmail.com
11
       •   Michael Danton Richardson
12
           mdantonrichardson@yahoo.com
13
14
           Executed on June 4, 2020, at Los Angeles, California. I hereby certify that I
15
     am employed in the office of a member of the Bar of this Court at whose direction
16
     the service was made.
17
                                            /s/ Diane Hashimoto__________________
18                                         Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                              -1-
